ATTORNEY GRIEVANCE COMM’N                                                                   *         INTHE
OF MARYLAND                                                                                           COURT 0F APPEALS
                                                                                            *         0F MARYLAND
              Petitioner,
                                                                                            *         Misc. Docket      AG No. 36
              v.
                                                                                                *     September Term, 201 8
lvan Yacub
                                                                                                3k




               Respondent.
                                                                                                a:




                                                                                            ORDER

               This matter                       came before                        the Court    on the   Joint Petition for   Reprimand by Consent


ﬁled by the Attorney Grievance Commission of Maryland and the Respondent, Ivan


Yacub. The Court having considered the Joint Petition and the record herein,                                                            it   is this   12th


day 0f              December_¢                            2018;


                ORDERED,                            that the Respondent, Ivan                        Yacub, be and hereby        is   REPRIMANDED

for violating                        Rule 1.15 of the Maryland Lawyers’ Rules of Professional Conduct.




                                                                                                          /s/ Mary Ellen Barbera
                                                                                                          Chief Judge




   Pursuant to Maryland Uniform Electronic Legal
  Materials Act
  (§§ 10-1601 et seq. of the State Government Article) this document " authentic.




                                     2018-12-12 08:42-05:00




  Suzanne C. Johnson, Acting Clerk